APPARATUS FOR CLEANING BOREHOLES WITHIN SUBSTRATES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
Applicant argues, “Perez is adapted for use in rupturing the surface of smooth concrete and is not configured for entering a narrow cavity such as a bore hole.”
Examiner disagrees.  There are not specific dimensions claimed for the bore hole, therefore the hole could be of any size.
Applicant argues, “(Perez) neither the surfaces extending from the first end portion of the chuck to the second end portion of the chuck nor the surfaces extending form first end portion of shank portion 3 to the second end portion of shank 3 are linear.”
Examiner disagrees, see annotated Figure below detailing the first and second end portions.  Further, the embodiments in Figs. 1-9 also show linear cylindrical portions.
Applicant argues, “Perez fails to teach wherein the rod member is connected to the bit member solely via press fit”.
Examiner agrees that this amendment overcomes the previous rejection.
Applicant argues, “improper hindsight, specifically, making the integral parts separable to allow different connections of brush heads”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, making integral parts separate, or separate parts integral is well known in the art and does not grant reasoning for allowance.
Applicant argues, “Fang does not include separate members that can be connected to each other to rotate and reciprocate when the tool is connected to an operating roto-hammer.”
Examiner agrees, however Fang is not used to teach this limitation; Fang is used to teach a locating slot for SDS connection.


    PNG
    media_image1.png
    839
    356
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 8, and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Perez (4451093) in view of Fang (US6345941), and further in view of Petmecky (US 289132).
Regarding claim 1, Perez teaches a cleaning brush assembly for use within a roto-hammer type power tool, the cleaning brush assembly comprising (Abstract):
a bit member (37/38) having: a first end portion (Fig. 10; see annotated Fig. 10); 
and a second end portion (see annotated Fig. 10);
a first cylindrical wall linearly extending from the first end portion to the second end portion (see annotated Fig. 10);
the first end portion of the bit member having a connection formed thereon, the first end portion of the bit (37/38) member configured to (Fig. 10; see annotated Fig. 10):  
(1) operatively connect to the chuck of the roto-hammer type power tool (8) (Fig. 10);
and (2) when the first end portion of the bit member (37/38) is operatively connected to the chuck of the roto-hammer type power tool (8) and when the roto-hammer type power tool (8) is 
a rod member (3) having: a first end portion defining a connection that is connectable with the second end portion of the bit member (37/38 or 7) such that rotation and axial movement of the bit member (37, 38) causes the rod member (3) to rotate and move axially along the longitudinal axis (Col. 4, lines 43-45- since connected, roto-hammer imparts movement on both bit and rod; Fig. 10; see annotated Fig. 10);
a second end portion defining a connection structure (9), wherein, when the rod member (3) is connected to the bit member (37/38 or 7) and when the roto- hammer type power tool (8) is actuated, the bit (37/38 or 7) member does not move with respect to the rod member (3), and wherein, when the rod member (3) is connected to the bit member (37/38 or 7), the bit member is fixedly connected and secured with the rod member (via 9) in a radial direction of the bit member and in a longitudinal direction coinciding with the longitudinal axis (Figs. 2 and 10; see annotated Fig. 10);
and a second cylindrical wall linearly extending from the first end portion of the rod member to the second end portion of the rod member (see annotated Fig. 10);
and a cleaning brush implement (Fig. 3, but herein referred to as 4) having a first end portion upon which cleaning brushes (13) are disposed and a second end portion connected to the second end portion of the rod member (3) such that rotation of the rod member (3) causes the cleaning brush implement (4) to rotate, wherein the rod member (3) is connected to the bit member (7) via a press fitting pin (9) (Figs. 1, 3, 10; see annotated Fig. 10).
Perez does not teach a chuck with a slotted drive shank (SDS) connection; the first end portion of the bit member having an SDS connection to operatively connect to the SDS connection of the chuck; the rod member having a second end portion defining a threaded connection structure; the cleaning brush implement having a second end portion defining a threaded connection structure threadably 
Fang teaches a machining tool comprising a locating slot at an end of the bit member for attaching to the machine tool (Col. 4, lines 59-64).
Petmecky teaches a press-fit connection between to cylindrical parts (C, D) (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the slotted connection of the bit taught by Fang, on the roto-hammer tool taught by Perez, because the slotted connection is a well-known way in the art for ensuring correct orientation and securing of the bit member.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine a threaded connection on the second end portion of the rod member, to mate with a threaded second end portion of the cleaning brush structure, because a threaded connection would not change the functionality of Perez and keep the cleaning brush secured to the rod member during operation.  Making the integral parts taught by Perez separable would also benefit Perez, allowing for different connections of brush heads (as depicted in the other embodiments), and easy replacements for if an implement becomes damaged and worn.  Rivera (US5809601) demonstrates and supports that having a threaded connection for attaching a cleaning brush structure is known in the art.
Lastly, Petmecky teaches press-fitted connections between two cylindrical parts have been known in the art as a secure means for connecting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the clearances between the rod and bit of Perez, to remain secure with a press fit, without the pin (9).  Further, Perez’s use of pin (9) shows that not much securing is needed to attach the rod to the bit, i.e. no securing 
Regarding claim 4, Perez in view of Fang, and further view of Petmecky teach wherein: the connection of the first end portion of the rod member (3) comprises a blind bore (6) defined therein, the second end portion of the bit member (37/38 or 7) sized to be fixedly received in the blind bore (6) (Perez, Figs. 2 and 10; see annotated Fig. 10).
Regarding claim 5, Perez in view of Fang, and further in view of Petmecky teach wherein: the second end portion of the bit member is press-fitted within the blind bore (6) defined within the first end portion of the rod member (3) (Perez, Fig. 2; see annotated Fig. 10).
Regarding claim 8, Perez teaches a system comprising: a roto-hammer type power tool (8) (Abstract);
and a cleaning brush assembly (Fig. 3) comprising:
a bit member (37/38 or 7) having: a first end portion (Figs. 1 and 10; see annotated Fig. 10);
a second end portion (see annotated Fig. 10);
and a first cylindrical wall linearly extending from the first end portion to the second end portion, the first end portion of the bit member having a connection formed thereon, the first end portion of the bit (37/38 or 7) member configured to (Fig. 10; see annotated Fig. 10):  
(1) operatively connect to the chuck of the roto-hammer type power tool (8) (Fig. 10);
and (2) when the first end portion of the bit member (37/38) is operatively connected to the chuck of the roto-hammer type power tool (8) and when the roto-hammer type power tool (8) is actuated, rotate the bit member (37/38) and move the bit member axially along a longitudinal axis of the bit member (Abstract; Fig. 10);
a rod member (3) having: a first end portion defining a connection that is connectable with the second end portion of the bit member (37/38) such that rotation and axial movement of the bit member since connected, roto-hammer imparts movement on both bit and rod; Figs. 1 and 10; see annotated Fig. 10); 
a second end portion defining a connection structure (9), wherein, when the rod member (3) is connected to the bit member (37/38 or 7) and when the roto- hammer type power tool (8) is actuated, the bit (37/38 or 7) member does not move with respect to the rod member (3), and wherein, when the rod member (3) is connected to the bit member (37/38 or 7), the bit member is fixedly connected and secured with the rod member (via 9) in a radial direction of the bit member and in a longitudinal direction coinciding with the longitudinal axis (Figs. 2 and 10; see annotated Fig. 10);
and a second cylindrical wall linearly extending from the first end portion of the rod member to the second end portion of the rod member (see annotated Fig. 10);
and a cleaning brush implement (4) having a first end portion upon which cleaning brushes (13) are disposed and a second end portion connected to the second end portion of the rod member (3) such that rotation of the rod member (3) causes the cleaning brush implement (4) to rotate, wherein the rod member (3) is connected to the bit member via a press fit pin (9) (Figs. 1, 3, 10; see annotated Fig. 10).
Perez does not teach a chuck with a slotted drive shank (SDS) connection; the first end portion of the bit member having an SDS connection to operatively connect to the SDS connection of the chuck; the rod member having a second end portion defining a threaded connection structure; the cleaning brush implement having a second end portion defining a threaded connection structure threadably connectable with the threaded connection structure of the second end portion of the rod member; and the member is connected to the bit member solely via a press fit.
Fang teaches a machining tool comprising a locating slot at an end of the bit member for attaching to the machine tool (Col. 4, lines 59-64).
Petmecky teaches a press-fit connection between to cylindrical parts (C, D) (Fig. 2).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine a threaded connection on the second end portion of the rod member, to mate with a threaded second end portion of the cleaning brush structure, because a threaded connection would not change the functionality of Perez and keep the cleaning brush secured to the rod member during operation.  Making the integral parts taught by Perez separable would also benefit Perez, allowing for different connections of brush heads (as depicted in the other embodiments).
Lastly, Petmecky teaches press-fitted connections between two cylindrical parts have been known in the art as a secure means for connecting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the clearances between the rod and bit of Perez, to remain secure with a press fit, without the pin (9).  Further, Perez’s use of pin (9) shows that not much securing is needed to attach the rod to the bit, i.e. no securing fastener on the other end of the pin (9).  If the instant application is able to with stand forces from a roto-hammer with a press-fit, Perez would yield the same expected results.
Regarding claim 11, Perez in view of Fang, and further in view of Petmecky teach wherein: the connection of the first end portion of the rod member (3) comprises a blind bore (6) defined therein, the second end portion of the bit member (37/38 or 7) sized to be fixedly received in the blind bore (6) (Perez, Figs. 2 and 10; see annotated Fig. 10).
Regarding claim 12, .
Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 4451093) in view of Fang (US 6,345,941), and further view of Petmecky (US 289132) and Wentworth et al. (US 2003/0166418).
	Regarding claim 2, Perez in view of Fang, and further in view of Petmecky teach the cleaning brush assembly as set forth in claim 1.
Perez in view of Fang, and further in view of Petmecky do not teach the threaded connection structure of the cleaning brush implement comprises an externally threaded 1/8” National Pipe Thread taper and the threaded connection of the rod member comprises an internally threaded blind bore having a 1/8” NPT taper.  
Wentworth et al. teach a threaded connection structure which comprises an externally threaded National Pipe Thread taper; and mating threaded connection comprising an internally threaded blind bore having a National Pipe Thread taper ([0021]; see also Fig. 4 wherein threads 36 and 54 have the National Pipe Thread taper as claimed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a NPT threaded connection for the connection of the cleaning brush implement of Perez in view of Fang and Petmecky, as claimed because Wentworth et al. demonstrates that NPT threads are commonly used to secure rod like members. 
Regarding claim 9, Perez in view of Fang, and further in view of Petmecky teach the cleaning brush assembly as set forth in claim 8.
Perez in view of Fang, and further in view of Petmecky do not teach the threaded connection structure of the cleaning brush implement comprises an externally threaded 1/8” National Pipe Thread taper and the threaded connection of the rod member comprises an internally threaded blind bore having a 1/8” NPT taper.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a NPT threaded connection for the connection of the cleaning brush implement of Perez in view of Fang, as claimed because Wentworth et al. demonstrates that NPT threads are commonly used to secure rod like members. 
Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 4451093) in view of Fang (US 6,345,941), Petmecky (US 289132), Wentworth et al. (US 2003/0166418) and further view of Lock et al. (US 3,684,493).
Regarding claim 3, Perez in view of Fang, Petmecky, and Wentworth et al., teach the cleaning brush assembly as set forth in claim 2.
Perez in view of Fang, Petmecky, and Wentworth et al. do not teach wherein the internally blind bore has an axial depth of approximately one inch. 
Lock et al. teach a threaded connection being dimensioned as claimed (col. 5, lines 38-40; wherein sleeve includes an inside diameter being 0.595 inches, corresponding to an axial depth of approximately one inch according to NPT standards). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the internal blind bore taught by Perez in view of Fang, Petmecky, and Wentworth et al., because according to the teachings of Lock et al., the parameter is well known in the art for acquiring a depth sufficient for secure attachment.
Regarding claim 10, Perez in view of Fang, Petmecky, and Wentworth et al., teach the cleaning brush assembly as set forth in claim 9.

Lock et al. teaches a threaded connection being dimensioned as claimed (col. 5, lines 38-40; wherein sleeve includes an inside diameter being 0.595 inches, corresponding to an axial depth of approximately one inch according to NPT standards). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the internal blind bore taught by Perez in view of Fang and Wentworth et al., because according to the teachings of Lock et al., the parameter is well known in the art for acquiring a depth sufficient for secure attachment.
Claims 6 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 4451093) in view of Fang (US 6,345,941), and further view of Petmecky (US 289132) and Lock et al. (US 3,684,493).
Regarding claim 6, Perez in view of Fang and Petmecky teach the cleaning brush assembly as set forth in claim 4.
Perez in view of Fang and Petmecky do not teach the blind bore defined within the first end portion of the rod member has an axial depth of approximately one inch or approximately one and one-quarter inches. 
Lock et al. disclose a threaded connection being dimensioned as claimed (col. 5, lines 38-40; wherein sleeve includes an inside diameter being 0.595 inches, corresponding to an axial depth of approximately one inch according to NPT standards). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the internal blind bore of Perez in view of Fang and Petmecky, according to the teachings of Lock et al., because Lock et al. teaches the parameter is well-known in the art for acquiring a depth sufficient for secure attachment.
claim 13, Perez in view of Fang and Petmecky teach the cleaning brush assembly as set forth in claim 11.
Perez in view of Fang and Petmecky do not teach wherein the blind bore defined within the first end portion of the rod member has an axial depth of approximately one inch or approximately one and one-quarter inches. 
Lock et al. disclose a threaded connection being dimensioned as claimed (col. 5, lines 38-40; wherein sleeve includes an inside diameter being 0.595 inches, corresponding to an axial depth of approximately one inch according to NPT standards). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the internal blind bore of Perez in view of Fang and Petmecky, according to the teachings of Lock et al., because Lock et al. teaches the parameter is well-known in the art for acquiring a depth sufficient for secure attachment.
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez (US 4451093) in view of Fang (US 6,345,941), Petmecky (US 289132), Lock et al. (US 3,684,493), and further view of Wilson et al. (US 3, 293,680).
Regarding claim 7, Perez in view of Fang and Petmecky teach the cleaning brush assembly as set forth in claim 1.
Perez in view of Fang and Petmecky do not teach wherein, the rod member has a length dimension of approximately twelve inches, has a diametrical extent of approximately one half inch (0.500"), and is fabricated from a suitable steel material.
Lock et al. disclose a threaded connection having a steel sleeve (12) with an internal diameter as claimed, (col. 5, lines 38-40; wherein the steel sleeve 12 includes an inside diameter being 0.595 inches).
Wilson et al. disclose a rod member (13, as shown in Fig. 1 being clearly longer than the main body portion) has a length dimensioned longer that the main body (8, disclosed as being 7in in length).

It would have been obvious to one of ordinary skill in the art to disclose wherein the rod member of Perez in view of Fang, Petmecky, and Lock, is dimensioned as claimed, based on the aforementioned teachings of Wilson et al., for acquiring dimensions sufficient for secure attachment.
Regarding claim 14, Perez in view of Fang and Petmecky teach the cleaning brush assembly as set forth in claim 8.
Perez in view of Fang and Petmecky do not teach wherein, the rod member has a length dimension of approximately twelve inches, has a diametrical extent of approximately one half inch (0.500"), and is fabricated from a suitable steel material.
Lock et al. disclose a threaded connection having a steel sleeve (12) with an internal diameter as claimed, (col. 5, lines 38-40; wherein the steel sleeve 12 includes an inside diameter being 0.595 inches).
Wilson et al. disclose a rod member (13, as shown in Fig. 1 being clearly longer than the main body portion) has a length dimensioned longer that the main body (8, disclosed as being 7in in length).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rod member of Perez in view of Fang and Petmecky, by fabricating the rod from steel, as taught by Locke, because steel is a common and durable material used in power tools for imparting force on a bit.  Further, it would have been obvious to modify the dimension of Perez in view of Fang and Petmecky, to that disclosed in Locke, because Locke teaches dimensions sufficient for secure attachment.


    PNG
    media_image2.png
    839
    356
    media_image2.png
    Greyscale

Perez, annotated Fig. 10
Allowable Subject Matter
Claim 22 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rivera (US 5809601) teach a cleaning implement with a threaded connection.  
Wade (US 1648096) teaches a drilling device for holes that has similar connection of parts as that instantly disclosed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/               Examiner, Art Unit 3723 

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723